Citation Nr: 0936558	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for obesity, claimed as 
a weight control problem.  

3.  Entitlement to service connection for sleep apnea and 
diabetes mellitus secondary to obesity.  

4.  Entitlement to an effective date earlier than May 13, 
2004, for the grant of service connection for hypertension.  

5.  Entitlement to an effective date earlier than December 
21, 2005, for the grant of service connection for 
degenerative joint disease of the right first metacarpal 
joint.  

6.  Entitlement to an effective date earlier than January 23, 
1985, for the grant of service connection for fracture of the 
right fifth metacarpal joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to January 
1985.  

Historically, by rating action in February 1985, the RO, in 
part, granted service connection for fracture of the right 
fifth metacarpal and assigned a noncompensable evaluation; 
effective from January 23, 1985, the day following discharge 
from service.  The Veteran was notified of this decision and 
did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 and March and June 2008 
rating decisions.  In April 2006, the RO, in part, granted 
service connection for hypertension and degenerative joint 
disease of the first metacarpal of the right hand; each rated 
10 percent disabling, and denied service connection for a low 
back disability and a disability claimed as a weight control 
problem.  By rating actions in March and June 2008, the RO 
denied service connection for sleep apnea and diabetes 
mellitus, respectively.  A videoconference hearing before the 
undersigned member of the Board was held in May 2009.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran is not shown to have a low back disability at 
present which is related to service or any incident therein.  

3.  Obesity is not a disability that can be service 
connected.  

4.  The Veteran's sleep apnea and diabetes mellitus were not 
manifested until many years after service and are not shown 
by the evidence of record to be related to service, or 
causally related to or otherwise aggravated by a service-
connected disability.  

5.  An original claim of service connection for hypertension 
was received on May 13, 2004.  

6.  Service connection for hypertension was granted by the RO 
in April 2006, effective from May 13, 2004.  

7.  The earliest effective date for the establishment of 
service connection for hypertension is May 13, 2004, the date 
of receipt of the Veteran's original claim.  

8.  By rating action in April 2006, the RO granted service 
connection for degenerative joint disease of the right first 
metacarpal joint and assigned a 10 percent evaluation, 
effective from December 21, 2005.  

9.  Beginning December 21, 2005, but no earlier, it was first 
objectively shown that the Veteran had degenerative joint 
disease of the right first metacarpal joint.  

10.  Service connection for fracture of the right fifth 
metacarpal was granted by the RO in February 1985, effective 
from January 23, 1985, the day following the Veteran's 
discharge from service, which is the earliest effective date 
possible under the law.  

CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  The Veteran's obesity is not due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  

3.  The claims of service connection for sleep apnea and 
diabetes mellitus on a secondary basis lack legal merit.  38 
U.S.C.A. §§ 101(16), 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.310 (2008).  

4.  An effective date earlier than May 13, 2004, for the 
grant of service connection for hypertension is not 
assignable.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 
5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1(p),(q),(r), 3.151(a), 3.159, 3.400(b)(2) (2008).  

5.  An effective date earlier than December 21, 2005, for the 
grant of service connection for degenerative joint disease of 
the right first metacarpal joint is not assignable.  38 
U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 5110(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1(p),(q),(r), 3.151(a), 
3.159, 3.400(b)(2) (2008).  

6.  An effective date earlier than January 23, 1985, for the 
grant of service connection for fracture of the right fifth 
metacarpal is not assignable.  38 U.S.C.A. §§ 5101(a), 5102, 
5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1(p),(q),(r), 3.151(a), 3.159, 3.400(b)(2) 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in September 2004, March and June 2005, 
December 2007, and April 2008, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within any applicable presumptive period 
subsequent to discharge from service, of what evidence was 
necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

In this case, the Veteran's service treatment records and all 
VA and private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
testified at a videoconference hearing before the undersigned 
member of the Board in May 2009.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claims for a low 
back disability, obesity, sleep apnea, and diabetes mellitus, 
the Board concludes that an examination is not needed because 
there is no credible evidence establishing an in-service 
event, injury or disease, including on a presumptive basis, 
and no competent evidence that any current disability may be 
related to the Veteran's military service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
diabetes mellitus manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Back Disability

The Veteran contends that service connection should be 
established for a low back disability due to an injury 
sustained in service.  The Veteran testified that he was 
injured in service in 1982, when a cable snapped and struck 
him in his lower back.  He said that he developed a cyst in 
his back which was removed three weeks after the injury, and 
that he was on bedrest for two months.  He also reported that 
he had back problems about a month after service and that he 
was treated by his private doctor at an emergency room in 
February 1985, and that he has had chronic back problems ever 
since.  He testified that his only back injury was in 
service, and he specifically denied any history of accidents 
or other injuries to his back since his discharge from 
service.  

Based on a review of the evidentiary record, the Board finds 
that the Veteran's assertions regarding a back injury in 
service are not supported by contemporaneous evidence.  In 
this regard, the Board notes that service treatment records 
do not show any complaints, treatment, abnormalities, or 
diagnosis referable to any back injury or back problems.  
Further, the Veteran specifically denied any history of back 
problems or lameness on a Report of Medical History for 
separation from service in November 1984, and no pertinent 
abnormalities were noted on examination at that time.  
Additionally, the service treatment records do not show that 
the Veteran was assigned bedrest or limited duty due to any 
back problems during service.  

While the service records confirm that the Veteran had a 
small (1.5 cm.) sebaceous cyst removed from his back in 
service, there was no mention of any prior back injury in any 
of the service treatment records.  Moreover, the record 
showed that the cyst was excised in August 1984, not 1982.  
When questioned about this discrepancy at the hearing in May 
2009, the Veteran insisted that the cyst developed within 
three weeks of his back injury and that it was removed in 
1982.  He asserted that he did not have any back surgery in 
1984.  He also testified that when he was struck by the 
cable, it lifted him up and knocked him "out the window."  
(T p.6).  However, in a statement received in May 2004, the 
Veteran reported that the cable knocked him "into steel 
forks."  

In a letter dated in September 2004, the Veteran reported 
that the alleged back injury occurred when he was stationed 
at Montieth Barracks, Nuremburg during his first tour of duty 
in Germany.  (See also January 2007 letter).  In a letter 
received in December 2005, he indicated that the injury 
occurred between 1980 and 1982.  Finally, at the personal 
hearing, he testified that he was told by someone at VA that 
some of his service treatment records had been lost and 
suggested that this might be the reason that there was no 
record of his back injury.  

In this regard, the Board notes that the service treatment 
reports of record show treatment for assorted maladies at 
various times in each of the years that the Veteran served in 
the military.  Other than the Veteran's unsubstantiated claim 
that the some of his service treatment records may be 
missing, the Board finds no basis to believe that the 
Veteran's military records are incomplete.  Although the 
Veteran insisted at the personal hearing that his back injury 
occurred in the summer of 1982, when he Veteran was in 
Germany, the records showed that he was stationed at Ft. 
Hood, Texas for most of 1982, and that he was treated at a 
troop medical clinic at Ft. Hood on several occasions from 
March to September 1982.  Furthermore, the service records 
showed that he was stationed in Bamburg, Germany when he was 
treated for the sebaceous cyst in the summer of 1984.  

While the Veteran contends that he has had chronic back 
problems ever since the alleged injury in service and that he 
was treated by a private doctor beginning about a month after 
service, he has not provided VA with any records or 
information which supports his allegations.  It is 
significant to note that the Veteran made no mention of any 
back injury or back problems on his original application for 
VA compensation received in January 1985, or on his claim for 
VA pension in 1995.  In fact, the Veteran never mentioned any 
history of an in-service back injury on any of the private or 
VA medical records prior to the filing of this claim in May 
2004.  Although the evidentiary record includes numerous 
private medical records showing treatment for various 
maladies from 1988 to 2006, there is not a single reference 
to a history of a back injury in service.  Except for a 
single emergency room note, dated in October 1988, which 
showed treatment for low back pain after his car was rear-
ended while stopped, the private medical records do not show 
any complaints, treatment or abnormalities referable to any 
back problems until 1994.  At that time, the Veteran reported 
a history of back pain off and on since he was 17 years old.  
He reported back pain for about a month, and said that it had 
gotten worse after he fell a week earlier.  The assessment 
was recurrent lumbar sprain.  

Based on the evidence discussed above, the Board finds that 
the Veteran's statements regarding a back injury in service 
with chronic back problems ever since that time is not 
supported by any credible evidence and is of limited 
probative value.  Buchanan v. Nicholson, supra; Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

While the Veteran may believe that he has a low back 
disability at present which is related to service, he has not 
presented any competent medical evidence to support that 
assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there was no objective evidence of a back injury 
or any back problem in service or until many years 
thereafter, and no credible or competent evidence that any 
current claimed back disorder is related to service, the 
Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.  

Obesity

The Veteran contends, in essence, that his obesity is due to 
weight control problems that were initially manifested in 
service, and believes that he is entitled to service 
connection.  

The Board notes that the Veteran testified that he weighed 
about 128 pounds at the time of service enlistment.  Service 
treatment records, however, indicate that on service 
examination in January 1979, the Veteran weighed 180 pounds 
and was five feet, five and one-half inches tall.  The 
service records showed that the Veteran was overweight, but 
not obese when he was referred to a dietician in August 1981.  
He was subsequently placed on a weight reduction program but 
could not meet the weight standards for his height and was 
discharged from service under Chapter 13 in January 1985.  At 
the time of his service separation examination in November 
1984, the Veteran weighed 208 pounds.  

The post-service private and VA medical records show that the 
Veteran has been diagnosed as morbidly obese and that his 
weight had steadily increased subsequent to service, up to 
over 300 pounds, with a maximum weight of 388 pounds in 
February 2005.  On VA examination in August 2008, the Veteran 
weighed 296 pounds.  

Service connection is not warranted for obesity.  Claiming 
service connection for obesity amounts to claiming service 
connection for a symptom, rather than for an underlying 
disease or injury which may have caused the symptom.  In this 
respect, obesity, in and of itself, is not a disability for 
which service connection may be granted.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has defined "injury" as "damage inflicted 
on the body by an external force."  See Terry v. Principi, 
340 F.3d 1378, 1384 (Fed. Cir. 2003), citing Dorland's 
Illustrated Medical Dictionary 901 (29th Ed. 2000).  Thus, 
obesity caused by overeating or lack of exercise is the 
result of an individual's behavior, and as such is not an 
"injury" as defined for VA purposes.  See Terry v. Principi, 
340 F.3d 1378, 1384 (Fed. Cir. 2003) (defining "injury" as 
"damage inflicted on the body by an external force").

The Federal Circuit also defined "disease" as "any deviation 
from or interruption of the normal structure or function of a 
part, organ, or system of the body."  Terry, 340 F.3d at 
1384, citing Dorland's at 511.  Obesity that is not due to an 
underlying pathology cannot be considered to be due to 
"disease," defined as "any deviation from or interruption of 
the normal structure or function of a part, organ or system 
of the body."  Id.  The body's normal storage of calories for 
future use represents the body working at what it is designed 
to do.  It is well settled that symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The law provides for service connection for disability due to 
disease or injury that was incurred or aggravated in service. 
38 U.S.C.A. § 1110.  If the Veteran's obesity were shown to 
be due to a disease or injury incurred or aggravated in 
service, the underlying disease or injury would be service- 
connected, and the obesity, as a sign or symptom of the 
disease or injury, would be considered in rating the 
underlying disease or injury, as appropriate.  However, that 
is not the case here.  There is no competent evidence of 
record to suggest that the Veteran's obesity resulted from a 
disease or injury incurred or aggravated in service.  As a 
symptom alone, without a diagnosed or identifiable underlying 
malady or condition, obesity does not constitute a 
disability.  Without a pathology to which the symptoms of 
obesity can be attributed, there is no basis upon which 
service connection may be granted.  Sanchez-Benitez v. West, 
supra.  Consequently, it is not a compensable disability.   
As the preponderance of the evidence is against the Veteran's 
claim for service connection, that claim must be denied. 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Sleep Apnea & Diabetes Mellitus

The Veteran does not contend nor do the service treatment 
records show any complaints, treatment, abnormalities, or 
diagnosis referable to diabetes mellitus or sleep apnea in 
service or until many years thereafter.  Rather the Veteran 
contends that his disabilities are due to his obesity.  
However, service connection has not been established for 
obesity.  

The Veteran testified that his diabetes mellitus was first 
diagnosed around 2001 or 2002, and that his sleep apnea was 
diagnosed around 2004.  A letter from a private physician, 
received in November 2008, was to the effect that the 
Veteran's obesity was a contributing factor in his 
development of diabetes mellitus.  A private medical report, 
dated in December 2004 indicated that the Veteran's sleep 
apnea was due to enlarged and infected tonsils and adenoids 
with marked septal deviation with turbinates.  

The provisions of 38 C.F.R. § 3.310 only apply to service 
connection for secondary disabilities caused by a service-
connected disability.  Thus, the Board concludes that there 
is no legal basis of entitlement to secondary service 
connection because the Veteran has not been granted service 
connection for the disorder that allegedly caused his 
diabetes mellitus and sleep apnea.  Accordingly, the 
application of the law to the facts is dispositive, and the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2008).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2008).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2008).  

In cases involving service connection for presumptive 
diseases, such as hypertension or arthritis, the effective 
date is the day following separation from service or date 
entitlement arose if the claim is received within one year of 
discharge from service; otherwise the date of receipt of a 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (2008).  



Earlier Effective Dates

The Veteran testified that he filed a claim for VA 
compensation benefits in 1985, and believes that the 
effective date for the recent grant of service connection for 
hypertension and degenerative joint disease of the right 
first metacarpal should be effective from the date of his 
original claim.  

While the Veteran contends that he filed a claim of service 
connection for high blood pressure in 1985, his original 
claim, received in January 1985, made no mention of 
hypertension or any blood pressure problems.  At that time, 
the Veteran sought service connection for three specific 
disabilities; an eye problem, a skin disorder of the feet, 
and residuals of a fracture of the right hand.  

Historically, the service treatment records showed that the 
Veteran was treated for a right hand injury after he dropped 
a weight on his hand in April 1980.  X-ray studies showed a 
fracture of the distal portion of the fifth metacarpal and 
volar angulation of the distal fracture fragment.  No other 
pertinent abnormalities were noted.  The diagnosis was 
Boxer's fracture.  The service records showed that the 
Veteran was evaluated for bilateral hand problems on a couple 
of occasions in 1984.  The records did not show any 
complaints or abnormalities referable to the first metacarpal 
joint, and x-ray studies in March 1984 showed no significant 
abnormalities of the right hand.  

By rating action in February 1985, the RO granted service 
connection for fracture of the right fifth metacarpal based 
on the objective findings shown in the service treatment 
records, and assigned a noncompensable evaluation; effective 
from January 23, 1985, the day following discharge from 
service.  The Veteran was notified of this decision and did 
not appeal.  

A claim of service connection for hypertension, back 
problems, and obesity was received by VA in May 2004.  It 
appears that the RO also interpreted the Veteran's 
application as a claim for an increased rating for the 
residuals of a fracture of the right fifth metacarpal.  

When examined by VA in December 2005, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's medical history and the findings on 
examination.  X-ray studies revealed a bony deformity of the 
head of the fifth metacarpal and mild degenerative changes at 
the first metacarpophalangeal (MCP) joint.  The diagnoses 
included hypertension and degenerative changes of the right 
first MCP joint.  The radiologist, opined that the 
degenerative changes may be related to the Veteran's prior 
traumatic injury.  The VA examiner opined that the Veteran's 
hypertension began in service.  

By rating action in April 2004, the RO granted service 
connection for hypertension and degenerative joint disease of 
the right first MCP joint, and denied an increased rating for 
fracture of the right fifth metacarpal joint.  The RO 
assigned a 10 percent evaluation for hypertension; effective 
from May 13, 2004, and a 10 percent evaluation for the right 
first metacarpal joint, effective from December 21, 2005.  

Turning to the merits of the Veteran's claim, the provisions 
of the law governing effective date of awards of benefits are 
clear and unambiguous.  The effective date of an award of 
service connection based on an original claim is the day 
following separation from service or date entitlement arose, 
if the claim is received within one year of discharge from 
service; otherwise the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

As to the Veteran's claim for an earlier effective date for 
the grant of service connection for hypertension, the RO 
assigned an effective date of May 13, 2004, the date of 
receipt of his original claim of service connection, which is 
the earliest date allowable under the applicable criteria 
discussed above.  38 C.F.R. § 3.400(b)(2)(ii).  While the 
Veteran contends that he filed a claim for hypertension in 
1985, his application for VA benefits at that time did not 
reflect any such claim, nor are there any documents or 
correspondence of record prior to May 2004, in which the 
Veteran raised a claim of service connection for 
hypertension.  Consequently, the Board concludes that it has 
no alternative but to find that the Veteran's claim for an 
effective date earlier than that allowable by law lacks legal 
merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appeal is denied.  

Concerning an earlier effective date for the right first 
metacarpal joint, the Board notes that while the Veteran 
filed a claim of service connection for fracture residuals of 
the right hand in 1985, the evidence then of record did not 
reflect any complaints, findings, or pertinent abnormalities 
referable to the first finger.  The objective evidence of 
record in 1985, showed a disability of the fifth metacarpal 
joint, but did not reflect any complaints or abnormalities 
referable to the first metacarpal joint.  The first objective 
evidence of any abnormality involving the first metacarpal 
joint was on VA examination in December 2005.  

At this point, it should be noted that the Veteran did not 
file a claim of service connection for additional disability 
of the right hand in May 2004, nor did he make any reference 
to problems involving the first metacarpal joint or, for that 
matter, any problems involving his right hand.  It appears 
that the RO, on its on initiative, accepted jurisdiction over 
the issue of an increased rating for the fifth metacarpal 
joint without any prompting from the Veteran.  Initially, the 
Veteran's claims were denied because he failed to appear for 
a VA examination in August 2005.  However, the Veteran 
subsequently contacted VA and rescheduled, and an examination 
was conducted in December 2005.  Thereafter, the RO granted 
service connection for the first right metacarpal joint based 
on the VA radiologist's opinion that the osteoarthritic 
changes in the right hand may be related to the Veteran's 
traumatic injury.  

Applying the regulations to the facts of this case, the Board 
finds that the RO's assignment of an effective date of 
December 21, 2005, for the grant of service connection for 
degenerative joint disease of the right first metacarpal 
joint is entirely appropriate.  The Veteran does not claim 
nor does the evidence of record show any correspondence which 
could be reasonable construed as a claim of service 
connection for the first MCP joint prior to the VA 
examination in December 2005.  As the first objective 
evidence of a disability involving the first MCP joint was on 
the December 2005 VA examination, there is no basis to assign 
an earlier effective date prior to the date entitlement 
arose.  Accordingly, the appeal is denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Regarding the claim certified to the Board as an earlier 
effective date for the grant of service connection for 
fracture of the fifth metacarpal joint, the Board notes that 
the Veteran has never disputed the effective date of that 
award.  Rather, he contends that the 10 percent evaluation 
recently assigned for his right hand disability should be 
established as of the date of his original claim.  In this 
regard, however, the 10 percent evaluation assigned for the 
right hand is for the first metacarpal joint, which was not 
objectively demonstrated until VA examination in December 
2005.  As explained above, the effective date for the 10 
percent evaluation for that digit of the right hand cannot be 
assigned prior to the date entitlement arose.  

The noncompensable evaluation assigned for the fifth 
metacarpal joint was established by rating action in February 
1985.  The Veteran was notified of this decision and did not 
appeal.  Therefore, that rating decision is final.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims held that 
once a rating decision which establishes an effective date 
becomes final, the only way that such a decision can be 
revised is if it contains clear and unmistakable error.  The 
Court noted that any other result would vitiate the rule of 
finality.  In other words, the Court has found that there are 
no freestanding claims for an earlier effective date.  When 
such a freestanding claim for an earlier effective date is 
raised, the Court has held that such an appeal should be 
dismissed.  

Under the circumstances, the Board finds, in essence, that 
there is no "case or controversy" involving a pending 
adverse determination to which the appellant has taken 
exception.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
That is, the Veteran has not claimed that an earlier 
effective date should be assigned for the grant of service 
connection for fracture of the fifth metacarpal joint.  
Moreover, an effective date earlier than the day following 
discharge from service is not possible under the law.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a low back disability is denied.  

Service connection for obesity, claimed as weight control 
problem is denied.  

Service connection for sleep apnea and diabetes mellitus, 
secondary to obesity is denied.  

Entitlement to an effective date earlier than May 13, 2004, 
for the grant of service connection for hypertension is 
denied.  

Entitlement to an effective date earlier than December 21, 
2005, for the grant of service connection for degenerative 
joint disease of the right first metacarpal joint is denied.  

Entitlement to an effective date earlier than January 23, 
1985, for the grant of service connection for fracture of the 
right fifth metacarpal joint is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


